Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lisa, J.), rendered December 12, 1994, convicting him of criminal possession of stolen property in the fourth degree, unauthorized use of a vehicle in the third degree, and a violation of Vehicle and Traffic Law § 376, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by revers*412ing the conviction for the violation of Vehicle and Traffic Law § 376, vacating the fine imposed thereon, and dismissing that count of the indictment; as so modified, the judgment is affirmed.
Upon our review of the record, we find that the defendant voluntarily and intelligently waived his right to appeal the judgment of conviction after a jury trial in exchange for a lesser sentence. Accordingly, he cannot now challenge the propriety of either the prosecutor’s conduct or the court’s charge (see, People v Seaberg, 74 NY2d 1; People v Clark, 223 AD2d 722; People v Brewley, 211 AD2d 805).
That count of the indictment charging a violation of Vehicle and Traffic Law § 376 must, however, be dismissed as jurisdictionally defective, as the People correctly concede (see, People v Iannone, 45 NY2d 589; People v Aponte, 212 AD2d 157). Thompson, J. P., Hart, Goldstein and McGinity, JJ., concur.